Citation Nr: 1310936	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-31 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depression rated as 30 percent disabling prior to July 13, 2006.  

2.  Entitlement to an increased rating for PTSD with depression, currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The claim for an increase over 30 percent was received July 13, 2006.  After several actions, a 70 percent rating was assigned as of that date.  Pursuant to guidance offered in Hart v. Mansfield, 21 Vet. App. 505 (2007), consideration of a one year period prior to the receipt of the claim was requested by remand, following the hearing as noted below.

In January 2012, the Veteran and his spouse testified at a Board hearing in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case was remanded by the Board in March 2012 for further development.  

It is noted that the appellant has been assigned a total rating based on individual unemployability, and as such the matter for discussion herein is whether he meets the criteria for a 100 percent schedular rating.

Other issues were noted to have been raised in the Board remand.  Thus far, action on those issues has not been undertaken.  They are again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to July 13, 2006, it was not factually ascertainable that an increase in PTSD had occurred during the preceding year.  That was the date of the claim for an increased rating, and the higher rating has been assigned as of that date.

2.  From July 13, 2006, total occupational and social impairment has not been shown as secondary to the acquired psychiatric disorder.  He is not shown to have gross impairment in thought processes or communication nor are other symptoms of the total schedular rating more nearly approximated.  


CONCLUSIONS OF LAW

1.  Prior to July 13, 2006, the criteria for a rating greater than 30 percent for PTSD were not shown to have been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2012); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2012).

2.  From July 13, 2006, the criteria for a rating greater than 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in August 2006, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the December 2012 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and available private treatment records.  This case was remanded in March 2012 for additional development to include obtaining private treatment records from Dr. Hankins and Dr. Vitola, and VA treatment records from the Gloucester VA community based outpatient clinic.  With the exception of records from Dr. Vitola, the records requested have been obtained and associated with the file.  Dr. Vitola, however, did not respond to the ROs request for records.  As the RO sent Dr. Vitola a sufficient request for records with proper authorization and allowed time for a response, the Board finds substantial compliance with the March 2012 remand.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

The Veteran's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Based on the evidence presented, the Board finds that a rating higher than 30 percent for PTSD prior to July 13, 2006 is not warranted as a disability picture contemplated by a 50 percent rating or higher under Diagnostic Code 9411 was not demonstrated during this time frame.  

The Board notes that the Veteran's claim for an increased rating was received July 13, 2006.  In a September 2007 rating decision, a 70 percent rating for PTSD was granted, effective July 13, 2006, the date of his claim for an increased rating.  Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule, "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

The Board has reviewed the evidence of record to determine whether it was factually ascertainable that an increase in disability had occurred within the one-year period prior to July 13, 2006, there is no evidence in support of an increase for this time.  To that end, the record is limited for the time frame of July 13, 2005 to July 13, 2006.  At most, in June 2006, private physician Dr. Vitola contended that the Veteran suffered from chronic low back pain as a result of his war injuries as well as sustaining a myocardial infarction as well as experiencing PTSD.  He expressed that the Veteran was 100 percent disabled.  Although the June 2006 statement from Dr. Vitola indicated that Veteran was 100 percent disabled, the Board notes that total disability was not attributed solely to his PTSD.  Rather, Dr. Vitola discussed that the Veteran's suffered from physical ailments as well as his PTSD when he found 100 percent disability.  The nature and extent of the Veteran's PTSD was not discussed.  In sum, it was not factually ascertainable that the Veteran's PTSD was greater than 30 percent disabling prior to July 13, 2006 and therefore a higher rating during this time is denied.

The Board also finds that a rating higher than 70 percent for PTSD is not warranted from July 13, 2006.  To that end, in the September 2006 VA examination, the Veteran reported continued problems with depression, hypervigilance, exaggerated startle response, interacting with people, sleep, isolation, intrusive thoughts and avoidance.  He described having no social life and being withdrawn.  It was noted that had been married for a number of years and had two daughters one of which suffered from depression.  He related that he spent most of his time alone and denied having any friends.  Rather, he expressed that he was detached or estranged from people.  His sense of future was uncertain.  The Veteran continued to work as a computer service manager but disliked his management role.  At that time, he considered quitting his job because he felt that his PTSD and back symptoms made it difficult to maintain his work functioning.  

Examination revealed no current thought disorder or difficulty in communication.  He was casually dressed and his behavior was appropriate and cooperative.  He was oriented and fully alert.  His speech was normal and affect somewhat flat.  The Veteran's mood was depressed and he was without perceptual distortions.  Although he had suicidal thoughts and plans in past years, he was without suicidality.  He denied homicidal thought or intent, despite episodes of anger that have alarmed him and others.  He described recent and remote memory difficulties, and that his concentration was disrupted by the exacerbation of his PTSD symptoms.  The VA examiner found that the Veteran's symptoms continued to be in the serious range.  A GAF score of 46 was assigned.  

In February 2007, the Veteran stated that he stopped working because of back pain and stress.  According to the Veteran, even when he was able to sleep, he frequently woke up thinking about Vietnam.  He related that he could only concentrate or focus for a very short period of time and that his ability to work was dramatically affected.  He also stated that he had severe bouts of depression as a result of his PTSD.  His personal life and activities had been severely impacted and he no longer enjoyed the hobbies he had enjoyed in the past he stated.  

In a private examination conducted by Dr. H in February 2007, Dr. H expressed that the Veteran was at 50 percent for his PTSD but should be rated at 70 percent or higher due to the severity of his PTSD.  He related that the Veteran suffered from severe depression, anger, anxiety, flashbacks, problems of social isolation and problems sleeping.  Dr. H stated that the Veteran's emotional condition had  worsened since his last day of work in October 2006 noticeably due to the continuing effects of his combat experiences and current life stressors.  A GAF score of 38 was assigned.  

In the March 2007 VA examination, it was noted that the Veteran's symptoms were worsening as he reported.  He had worsening symptoms of intrusive memories, hyperarousal, irritability, avoidance, withdrawal, isolation and social functioning.  He was no longer working but stated that he may do volunteer work.  He remained married but his socialization was very limited.  He tended to isolate and on occasion sat with a weapon in his hand.  He was preoccupied with his thoughts and lost track of what he started to do.  He related that he could not fill out forms correctly or shop without a shopping list.  

Examination revealed he was serious, tense and anxious.  His mood was sad, anxious and depressed.  Thought processes were logical, linear and without pathology.  He denied current suicidal or homicidal ideation.  He also denied auditory and visual hallucinations.  He was oriented times three and not psychotic.  PTSD chronic severe with depressive disorder secondary to PTSD was diagnosed.  A GAF score of 45 was assigned.  

Dr. H expressed in February 2007 that the Veteran was at 70 percent for his PTSD but should be rated at 100 percent due to the severity of his PTSD.  He related that the Veteran was unemployable and at home 90 percent of the time.  He stated that the Veteran could no longer sustain gainful employment due to the debilitating effects of his combat PTSD.  According to Dr. H, the Veteran suffered from severe depression, anger, anxiety, flashbacks, social isolation and attacks more than once a week.  His emotional state has deteriorated noticeably due to the continuing effects of his combat experiences stated Dr. H.  A GAF score of 38 was assigned.  

In May 2007 and October 2007, Dr. H stated that the Veteran was unemployable and that he stayed home about 90 percent of the time.  His social isolation had a serious affect on his emotional wellbeing and his back problem negatively impacted his sleeping.  He had poor concentration but fair insight.  He appeared calm and cooperative.  He unable to handle the house finances.  It was noted that he had few contacts with lifelong friends and that all of the changes indicate the symptomatic worsening of his PTSD.  A GAF score of 38 was assigned.  He also expressed in the October 2007 statement that the Veteran could no longer sustain gainful employment due to the debilitating effect of his combat connected PTSD.  He stated that the Veteran should be rated at 100 percent.  

The Veteran was afforded another VA examination in November 2007.  During this examination, he was found to have persistent avoidance, recurrent and distressing recollections of the events of combat, markedly diminished interest in significant activities, isolation from others, feelings of detachment or estrangement from others, restricted range of affect, increased arousal, sleep difficulties, hypervigilance, anxiety attacks and increased difficulty with concentration.  He remained unemployed and had been since he found he could no longer handle the physical and emotional stress.  He remained socially isolated but had a friend whom he spent little time.  

The Veteran's affect and mood was serious and depressed.  He appeared anxious and tense for most of the interview.  His speech was focused and goal directed.  Although his communication was adequate, there was impairment in his thought processes.  He reported problems with his memory and concentration.  Examination revealed his judgment was fair.  He acknowledged that he had suicidal ideation sometimes but without intent.  There was no evidence of any hallucinations or delusions.  His hygiene was appropriate and he was casually dressed.  He did not appear to have any problems with the activities of daily living.  He enjoyed bow hunting and went to the gym about four times a week.  He denied socializing at the gym.  A GAF score of 38 was assigned.  

Dr. H expressed in January 2009 that the Veteran was at 70 percent for his PTSD but should be rated at 100 percent due to the severity of his PTSD.  He related that the Veteran was unemployable and at home 90 percent of the time.  According to Dr. H, the Veteran's depression has been severely affected due to physical pain, insomnia and sleep problems.  He appeared calm and cooperative but his concentration was poor.  Insight was fair.  A GAF score of 38 was assigned.  

The Veteran was reported to have poor interest, concentration and motivation in March 2009.  He discussed how two close friends had died within the past few years and that he was grieving.  His wife stated that she observed the Veteran had increased depressive and anxiety symptoms with irritability, social isolation and decreased interest.  

In April 2011, the Veteran expressed that he went to Florida for two months and enjoyed his stay.  He exercised daily and enjoyed spending time with his grandchildren.  

Dr. H assigned GAF score of 38 again in June 2011.  Chronic PTSD severe was diagnosed.  

In the July 2011 VA examination, a GAF score of 45 was assigned.  The VA examiner found that the Veteran's PTSD symptoms included nightmares, flashbacks, cold sweats, avoidance, diminished interest in activities, restricted range of affect, sleep problems, irritability, difficulty concentrating and hypervigilance.  The Veteran's disability interfered with his normal daily activities.  Since the last VA examination, he expressed that he was more socially withdrawn and that his sleep problems had worsened.  He preferred to keep his distance from others.  The VA examiner opined that the Veteran was more likely than not experiencing significant impairment in functioning as a result of his mental health symptoms.  The examiner stated that the Veteran's symptoms had significantly increased in frequency, severity and duration.  

According to the Veteran, he had a pretty good relationship with his brother.  Although they were not close, the Veteran stated that they were friendly.  He reported that he avoids his sister whom he described as "nuts."  The Veteran reported having a close relationship with his son and a good relationship with his daughter.  He described his relationship with his wife as pretty good.  The Veteran stated that he did not socialize often with his friends and that he enjoyed hobbies such as fishing, hunting and gardening.  He claimed he used to enjoy these activities more often than he does now but engaged in these activities an average of once per week.  

The VA examiner found that the Veteran experienced significant impairment in social functioning due to PTSD symptoms which increased significantly since the last examination.  According to the examiner, the Veteran's disability did not interfere with his employment functioning as he had been unemployed since 2006.  The examiner stated, however, later on that the Veteran's PTSD did significantly interfere with his employment functioning in the past.  

Examination revealed no impairment in thought processes or communication and there was no sign of a thought disorder.  He was alert and fully oriented.  He denied auditory hallucinations and delusional thinking.  He denied suicidal or homicidal ideation, intent or plan at that time.  However, he stated that he does feel suicidal at times, about once every two weeks or so, but would not do so because of his wife and kids.  His attention and concentration appeared intact, intelligence average and speech normal.  Memory functioning for recent and remote events was within normal range.  He did not have any evidence or intrusive thoughts or compulsive behaviors.  According to the Veteran, he bathes every day, brushed his teeth, cooked and shaved three times a week.  PTSD, moderate in severity was diagnosed.   

During his January 2012 hearing, the Veteran's wife stated that the Veteran cannot drive long distances and that he was forgetful.  The Veteran expressed that he was in group therapy and had became friends with some of the participants to include interacting with one person outside of the session a couple of times.  The Veteran testified that he eventually stopped working because of his back and the PTSD symptoms and stress became too much to stand.  He stated that he lost relationships with friends and most of his family.  The Veteran also reported sleep difficulty.  

In the September 2012 VA examination, the examiner stated that the Veteran's PTSD symptoms included irritability, impaired sleep, impaired concentration, social withdrawal, intrusive memories, flashbacks, nightmares, hypervigilance, and exaggerated startle response.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran reported that he had been married for 40 years and that his relationship with his son and daughter was going well.  He reported a somewhat detached relationship for no particular reason with his son.  He expressed that his wife was the "rock of his life" and that the relationship was going well.  It was noted, however, that the Veteran had mostly detached relationships even with family members whom he reported having good relationships with.  Outside of his support group and wife, the Veteran reported an isolated existence stating that he lost contact with all of his lifelong friends.  He reported social withdrawal stating that he rarely engaged in activities that involve other people.  

Depressed mood, anxiety, near continuous panic or depression, chronic sleep impairment, mild memory loss, circumstantial speech, impaired abstract thinking, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, neglect of personal appearance and hygiene, and suicidal ideation were noted.  

Examination revealed the Veteran was alert and oriented times four.  He was appropriately dressed and groomed, and cooperative.  There were times when he was tangential and required some prompting by his wife or the examiner.  His speech was at normal rate and rhythm, and psychomotor activity was within normal limits.  His behavior was appropriate and thought content logical.  He was without apparent delusions or hallucinations at that time.  The Veteran's mood appeared depressed and his affect was appropriate to the situation.  He denied suicidal ideation at that time.  The Veteran, however, stated that the intensity of suicidal thoughts varied depending on his stressors.  He denied any current plans.  

The examiner stated that the Veteran did not appear capable to obtain and sustain gainful employment.  He stated that the Veteran should be rendered unemployable due to the difficulties that he had been experiencing.  In comparison to his previous report in 2011, the examiner stated that the Veteran was experiencing an increase in symptoms that may be due to his difficulty managing multiple stressors related to his health and finances.  A GAF score of 40 was assigned.  

Based on the evidence presented, the Board finds against a rating higher than 70 percent for PTSD.  In this regard, the evidence shows that the Veteran has been alert, cooperative and oriented during his several VA examinations.  There was no evidence of thought disorder, hallucinations and/or delusions, and his judgment was fair.  His grooming and hygiene were appropriate, and compulsive behavior was not shown on examination.  The Veteran remains married and reports a good relationship with his wife, children and grandchildren, even if considered detached.  Although he reported an isolated existence, he has his support group and wife.  He also engages in some leisure activities if only every once in awhile.  The Board notes that while he has suicidal ideation at times, he is without intent or plan.  Furthermore, the VA examiner found that the Veteran had occupational and social impairment with deficiencies in most areas not total occupational and social impairment.  The above does not justify an evaluation higher than 70 percent disabling for PTSD.  At most, the evidence establishes occupational and social impairment with deficiencies in most areas.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the Veteran's GAF scores ranged from 38 to 46which is indicative of serious symptoms to some impairment in reality testing or communication.  In the view of the Board, the GAF scores are consistent with the Veteran's PTSD symptomatology and the assignment of a 70 percent rating.  

The Board finds that the Veteran has been competent and credible when reporting his symptoms.  The medical and lay evidence as well as the GAF scores, however, establish that there is occupational and social impairment with deficiencies in most areas.  The manifestations, even when accepted as credible, do not establish total occupational and social impairment.  Even if considered detached, the Veteran reports a good relationships with his wife and children thus establishing that he can maintain effective relationships.  The evidence is devoid of any showing of gross impairment in thought processes or communication.  He is without delusions or hallucinations and/or inappropriate behavior.  Despite episodes of anger and suicidal thoughts, he is not in danger of hurting self or others.  He maintains personal hygiene and has been oriented during his examinations.  Although the Veteran reports sleep impairment, concentration difficulties, suicidal ideations, occupational impairment, memory loss, depressed mood, anxiety and social isolation, such findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  The Board also notes that while the Veteran has been unemployed during this time frame and his PTSD has been cited a factor in his unemployability, his back disability in conjunction with his PTSD have been cited as reasons for his inability to maintain employment.  As such, the Veteran's PTSD is not shown to be solely the cause of his inability to work.  As noted, he has been assigned a total rating based on individual unemployability due to all his service connected disorders.

In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more. 

Extraschedular Consideration

The Board has also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability is contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

A rating in excess of 30 percent disabling for PTSD prior to July 13, 2006 is denied.  

A rating in excess of 70 percent disabling for PTSD from July 13, 2006 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


